     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 1 of 42 Page ID #:1



1    Brooke Weitzman SBN 301037
2    Benjamin Davis SBN 311409
     Elder Law & Disability Rights Center               John P. Given SBN 269787
3
     1535 E 17th Street, Suite 110                      2461 Santa Monica Blvd, #438
4    Santa Ana, CA 92705                                Santa Monica, CA 90404
     714-617-5353                                       310 471-8485
5
     bweitzman@eldrcenter.org                           john@johngivenlaw.com
6    bdavis@eldrcenter.org
7
     Carol A. Sobel SBN 84483                           Paul Hoffman SBN 71244
8    Law Office of Carol Sobel                          John Washington SBN 315991
9    1158 26th Street, $552                             9415 Culver Bl, vd., #115
     Santa Monica, CA 90403                             Culver City, CA 90232
10
     310-393-3055                                       Los Angeles, CA 90064
11   carolsobellaw@gmail.com                            310-396-0731
     Attorneys For Plaintiffs                           hoffpaul@aol.com
12

13

14
                             UNITED STATES DISTRICT COURT
15

16    FOR THE CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
17
     MARY’S KITCHEN, RICHARD                         Case No.:
18   HANCOX, LISA POLLARD,                           COMPLAINT: CLASS ACTION:
     HORACIO AGUILAR, TODD                           FRCP 23(B)(2)42 U.S.C. §1983.§3604,
19
     CHRISTOPHER, DON TERRY,                         42 U.S.C. §12132, 12133, 29 U.S.C.
20   STARLA ACOSTA                                   §794(a); CA. GOV. CODE§3604; CA.
21
                                                     GOV. CODE §12955, §52.1; CA.
                   Plaintiffs,                       GOV. CODE §815.6; CA. GOV.
22                                                   CODE §11135; CA. GOV. CODE
     vs.                                             §65008
23

24   CITY OF ORANGE
25                 Defendant
26

27

28
     COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 1
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 2 of 42 Page ID #:2



1                                JURISDICTION AND VENUE
2
            1.     This is an action for injunctive and declaratory relief pursuant to 28
3
     U.S.C. § 23(b)(2) and 42 U.S.C. § 1983 for violations of Plaintiffs’ rights under the
4
     First, Fourth, and Fourteenth Amendments to the United States Constitution, as well
5

6
     as the Federal Fair Housing Act, the Rehabilitation Act and analogous California

7
     Constitution and statutory law. Jurisdiction exists pursuant to 28 U.S.C. § 1331 and

8    1343 and under the Declaratory Judgment Act, 28 U.S.C. §§ 2201(a) and 2202.
9    Jurisdiction for the’ supplemental state claims is based on 28 U.S.C. § 1367(a).
10          2.     Venue is proper in the Southern Division of the Central District in that
11   the events and conduct complained of herein all occurred in Orange County.
12                              PRELIMINARY STATEMENT
13
            3.     Mary’s Kitchen has been the only service provider in the City of Orange
14
     (“Orange”) for unhoused adults without children for over three decades. The day
15
     shelter operates in furtherance of its religious beliefs to serve those in need of
16
     sustenance and a place of respite. Repeatedly, the City identified Mary’s Kitchen as
17
     a resource to meet the state statutory Housing Element required for approval of the
18
     City’s General Plan for development. Not only has the City put forward Mary’s
19

20
     Kitchen’s services to satisfy state law mandates, it also identified the day shelter as

21
     available services to the United States Department of Housing and Urban

22   Development (HUD), where both the City of Orange and County of Orange held
23   Mary’s Kitchen out as a model service provider with no cost to the government.
24          4.     At its day shelter, Mary’s Kitchen provides wrap-around services to
25   approximately 330 individuals, the majority of whom have one or more disabilities,.
26   Since people fall in and out of homelessness, the annual number is significantly
27   higher. Wrap-around services provided include nutritious meals; a reliable mail
28   address for work and government benefits; hygiene; bathrooms; charging stations
     COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 2
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 3 of 42 Page ID #:3



1    for electronic devices; clothes and laundry service; and medical services. Critically,
2    it is the only place in Orange that provides a safe place to rest each day. For domestic
3
     violence and sexual assault survivors, this is the only place they feel safe in the city.
4
     Prayer and bible study, along with community support, assist moving out of
5
     homelessness. Because of Mary’s Kitchen, women, veterans, and seniors are
6
     connected with other providers, find employment, reconnected with family, and
7
     some enroll in educational programs to build a better future.
8
            5.     On June 18, 2021, in the midst of a deadly global pandemic, and with
9
     the knowledge that a tsunami of newly homeless persons is expected soon, the City
10
     Manager acted outside his authority to issue a notice demanding the closure of
11
     Mary’s Kitchen by September 18, 2021. The existing land use agreement allows
12

13
     operations through 2024. Actions by the City to cause immediate closure of Mary’s

14
     Kitchen violate state and federal law and put lives of its clients in immediate danger

15   as a direct and anticipated result of the City’s actions against the shelter.
16          6.     In 2018 litigation1 the City suspended all criminal enforcement of anti-
17   camping laws and committed to a healthcare first approach to homelessness while
18   building capacity for solutions. Nearly three years later, the City has taken no steps
19   to increase services or outreach to unhoused adults without children. 2 If it is
20   permitted to shut down Mary’s Kitchen, the pernicious pattern of individual cities
21   causing unhoused people to move from city to city, making them another city’s
22

23

24
                   1
                     O.C. Catholic Workers v. Orange County et. al. Case No. 8:18-cv-
25
     00155-DOC-KES (C.D. CA).
26                 2
                     The City hosts a County-wide shelter for families with minor children
27
     and a medical facility for those with health insurance referred by police for mental-
     health crisis services. The City has no significant access to shelters in other North
28   SPA cities. Mary’s Kitchen may not refer guests to any shelter on its behalf.
     COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 3
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 4 of 42 Page ID #:4



1    “problem,” will repeat. There is no other provider serving this community in the
2    City, so the migration of unhoused seniors, disabled and economically marginalized
3
     persons experiencing homelessness is inevitable. More importantly, many will
4
     likely die if the City’s only homeless service provider is closed.
5
                              HISTORY OF MARY’S KITCHEN
6

7
            7.     In 1984, 82-year-old Mary McAnena found her religious calling

8    helping others. In 1986, the City recognized her program then providing service 5
9    days per week in Heart Park. However, in 1992, the City passed an ordinance
10   banning sharing food with the many individuals who relied upon Mary for their basic
11   needs. In 1993, the City agreed to allow Mary’s Kitchen to relocate to a city site at
12   the end of a cul-de-sac in an industrial area next to the police department where their
13   services would be less visible. In 2000, Ms. McAnena and the City entered into a
14   formal four-year agreement to rent the property at no cost and to pay utility costs.3
15          8.     In 2004, just after Gloria Suess stepped in, the City renewed the lease
16   and expanded the site to allow for additional services. At the time, Mary’s Kitchen
17
     served about 65 people each day. The lease was renewed again in 2010, and again
18
     in 2014, each time recognizing the critical services provided at no cost to the City
19
     and the growing need for the assistance Mary’s Kitchen provides.
20
            9.     Barely two years ago, in 2019, when the contract was again renewed,
21
     the City publicly recognized that the site was “well organized and efficiently run”
22
     and referenced the volunteers as “very dedicated to the program.” The discussion at
23

24

25

26                 Just three years later, at the age of 100, Mary received the Albert
                   3


27
     Schweitzer Award of Excellence. At 100, she was still committed to saving lives in
     a County that disregarded the lives of the poor. She created a place free of judgement
28   to serve people no matter their own personal barriers.
     COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 4
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 5 of 42 Page ID #:5



1    the City Council noted that, despite an influx in use due to the closure of the Santa
2    Ana Riverbed encampment, the patrons were “behaved and orderly” and that the
3
     need had increased to about 200 people per day. The City noted Mary’s Kitchen,
4
     installed a camera system as requested by police and wanted to expand the space
5
     used. The City approved renewal of the land use agreement through 2024 and gave
6
     the City Manager authority to extend the agreement in 2024.
7
            10.    In early 2020, as the pandemic tore through the country and everyone
8
     struggled to adjust, Mary’s Kitchen similarly struggled. Initially, it closed, limiting
9
     services to food pick-up, use of bathrooms, mail pick-up and emergency needs. With
10
     more limited services, and under Covid-19 safety practices, the City was impacted
11
     by hundreds of unhoused individuals who no longer had a safe place to wait during
12

13
     the day or the additional live-saving hygiene and water services provided by Mary’s

14
     Kitchen for more than three decades, without issue. In or around December 2020,

15   Mary’s Kitchen reopened and slowly restored services with new Covid restrictions.
16          11.    In September 2020, even before operations were fully reopened, the
17   City informed Mary’s Kitchen it was concerned about activities outside the gates
18   and wanted the day shelter to hire a private professional security company.4 The City
19   complaints included the police having to advise people not to be around the property;
20   inadequate monitoring by Mary’s Kitchen of the area outside the property after the
21   shelter closed each day; congregating and “loitering” of guests of the service
22   provider outside in the evening; and trash found outside the property. sMary’s
23

24

25

26

27
                   The City Notice also alleged issues with activities inside the gate
                   4


     however, at that time food service was take out only so Plaintiffs are informed and
28   believe those were either in error, or were referring to activities outside the gates.
     COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 5
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 6 of 42 Page ID #:6



1    Kitchen addressed all of these issues and hired a professional security company to
2    take over the intake area of the daytime shelter,5 at great cost to the Plaintiff. 6
3
            12.    Over the years, Mary’s Kitchen has requested City support to provide
4
     additional services, housing navigation, and more. The shelter also requested
5
     authorization to make shelter referrals, required status for many of the County’s
6
     shelters and local law enforcement. Mary’s Kitchen also requested to purchase the
7
     property, or the neighboring property to expand services, all without success.
8
            13.    In August 2021, after issuing the termination notice, the City brought
9
     in County services for the first time. That occurred only once in the last month and
10
     appeared to be more hype for the media than help for the guests of Mary’s Kitchen.7
11
     There was no provider present to assess and enroll individuals into Telecare, the
12

13
     County’s only Full-Service Partnership provider.8

14

15

16                 5
                       Agenda Item 3.8 Mary’s Kitchen Orange City Council Meeting June
17   11, 2019.
                   6
                    T The County approved a grant by Supervisor Wagner in early 2021.
18
     See     https://www.facebook.com/DonWagnerCA/posts/780070952631782.                 In
19   January 2021, Girl Scout Troup 8257 recognized this critical resource, visiting
20
     Mary’s Kitchen to donate their cookies sale earnings and distribute clothes, hygiene
     products, and sunscreen See https://foothillssentry.com/issue-archives
21                 7
                     The City staff requested that Micah’s Way of Santa Ana attend the fair
22   to allow all guests to sign up for mail at their address instead. Micah’s Way was not
     available. If Orange residents are forced to move to Santa Ana to receive critical
23
     mail including benefits, DMV, and job-related documents, it will impact the entire
24   region’s programs shifting people by forcing them from the North SPA and adding
     to Santa Ana’s already high numbers. The City seems to suggest people should go
25
     to neighboring cities with outreach services to be entered into the County
26   coordinated entry system as Orange police officers do not provide that service.
27
                   8
                     This is the statewide program funded by the Mental Health Services
     Act to provide wrap-around services to those with severe and persistent mental
28   health conditions.
     COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 6
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 7 of 42 Page ID #:7



1           14.        Mary’s Kitchen is a responsible provider of services and met every
2    lawful – and some unlawful – demands from the City to regulate activities at its
3
     facility. Guests of Mary’s Kitchen stay inside the fence around the property and
4
     comply with strict rules of the day shelter. The basic rules are posted on the wall
5
     and everyone is made aware of them. In addition, guests must check in with the on-
6
     site security guard to ensure anyone temporarily prohibited from entering does not..
7
            15.    Today, approximately 330 people rely upon Mary’s Kitchen for
8
     daytime shelter and services each week. Others rely on Mary’s Kitchen for nutritious
9
     meals, job training, and emotional or spiritual support. Until just a few weeks ago,
10
     the shelters of North Service Planning Area (“North SPA”) brought people to and
11
     from Mary’s Kitchen daily to ensure their residents could access the critical services
12

13
     offered by Mary’ Kitchen. Following the City’s lease termination notice, only The

14
     Salvation Army continues to partner with Mary’s Kitchen9.

15                                STATEMENT OF FACTS
16          16.    Housing and homelessness are crises threatening the lives of people
17
     daily. In Orange County, more than one person without a fixed address dies every
18
     day. During the pandemic, the numbers increased to record rates of death, 10
19
     disproportionately in the City. In months without full-service at Mary’s Kitchen,
20
     more people died, reaching record rates of six people per month in July and
21
     September 2020. In months with full-service at the shelter, the rate often drops to
22
     zero to one deaths.
23
      Month                          Deaths in Orange County Deaths in the City
24

25

26

27
                   It is unclear if the County shelter shuttle is discontinued or simply
                   9


     paused due to a covid outbreak at that shelter.
28               10
                    The data is available and published monthly by Father Dennis Kriz.
     COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 7
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 8 of 42 Page ID #:8



1     January 2020                        23                                  5
2     February 2020                       20                                  0
      March 2020                          23                                  2
3
      April 2020                          34                                  5
4     May 2020                            30                                  2
5     June 202011                         21                                  1
      July 2020                           34                                  6
6
      August 2020                         27                                  3
7     September 2020                      32                                  6
      November 2020                       25                                  5
8
      December 202012                     24                                  0
9     January 2021                        40                                  5
10    February 2021                       29                                  0
      March 2021                          34                                  5
11
      April 2021                          32                                  0
12    May 2021                            23                                  3
13
      June 2021                           30                                  2
      July 2021                           39                                  1
14

15
             17.     Although Mary’s Kitchen temporarily limited services in its congregate
16
     space in the initial state-mandated “stay-at-home” order, as the death toll for
17
     unhoused persons rose, it reopened its doors, following CDC guidelines.
18

19
             18.     The brief daily respite provided by Mary’s Kitchen allows people to

20
     take steps toward a more secure future. For veterans, it means accessing the

21   assistance earned by their service to the nation. For women, it means not living with
22   the constant vulnerability of sexual assault on the streets for a few hours a day. For
23   people with disabilities, it means a place to accommodate their needs without
24

25

26

27                 By this time, seniors and people with disabilities were starting to get
                     11


     some access to Project RoomKey through the County during the pandemic.
28                 This is when the doors of Mary’s re-opened to almost full services.
                     12

     COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 8
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 9 of 42 Page ID #:9



1    judgment. For others, it means some rest and a shower, medical and social services,
2    a modicum of stability and, with luck, reunite with family.
3
            19.     The City exploited Mary’s Kitchen for its own benefit as well. Over
4
     the years, it promoted Mary’s Kitchen as its only program to meet various state and
5
     federal requirements. It did so to both the HUD and the California Department of
6
     Housing and Community Development. It posted about Mary’s Kitchen on its
7
     website13 and to the public about available resources for homelessness. Even the
8
     police rely on Mary’s Kitchen, working with staff to support unhoused people with
9
     severe and persistent mental health conditions.
10
            20.     The police vigorously monitor the shelter. From January to June 2021,
11
     80 arrests occurred near Mary’s Kitchen. One was for a shopping cart violation,
12

13
     three for public drinking, 12 for violations of the municipal code14, 12 for trespass

14
     or lodging on other properties, 35 for outstanding warrants not involving ongoing

15

16

17                 13
                        Posted on City’s website.
18

19

20

21

22

23

24

25

26

27

28                 14
                        These may violate the existing settlement.
     COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 9
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 10 of 42 Page ID #:10



1     crime, 15 were drug related including use of cannabis, one was a parole violation
2     and one a failure to register under PC 290 as a transient in the city.
3
             21.    Since the closure of the Santa Ana Riverbed, many Orange County
4
      cities prioritized evidence-based approaches to address homelessness. Rather than
5
      putting people in jail, they have moved to identifying an individual’s need and
6
      providing housing and shelter, improving outcomes for many at-risk unhoused
7
      individuals. Many have developed outreach programs following the best practices in
8
      partnership with the County’s BeWell program and CityNet.
9
             22.    Orange has not done this and, in fact, made little to no change in its
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      approach. The City continues to take steps to push its most vulnerable across the

28
      borders. The City has no outreach programs, no healthcare staff, no contract agency
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 10
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 11 of 42 Page ID #:11



1     – only law enforcement.        As it was at the time the OCCW litigation was filed in
2     2019, naming the City of Orange as a defendant, the City’s law enforcement mission
3
      has been to make unhoused person’s someone else’s problem by pushing people to
4
      neighboring jurisdictions. Indeed, the City was so bold as to put their intentions in
5
      writing. Captain Dan Adams distributed instructions to the police telling them that
6
      “they [the homeless] will keep coming back if we aren’t consistent.”.15
7
             23.    In the 2019 Point in Time County the City of Orange had 341 homeless
8
      people. The number of unsheltered individuals has likely grown significantly
9
      because of the consequences of the Covid-19 pandemic. Among other reasons for
10
      this expected dramatic increase in people experiencing homelessness, the federal
11
      Consumer Price Index (“CPI”) reports the cost of renting in Los Angeles and Orange
12

13
      counties rose at a 5.6% annual rate in March, almost a full percentage point above

14
      the 4.8% increase a year earlier. This is the largest increase in housing costs in 12

15    years. Approximately one-third of unsheltered individuals in Orange County report
16    that they cannot afford housing, even though they are employed. At the same time,
17    Orange County in general and the City of Orange in particular cannot absorb the
18    increased number of unhoused persons.16
19           24.    Since litigation in 2018,17 cities including Orange have limited criminal
20    enforcement actions against those sleeping outside. While the City of Orange has
21

22

23

24                  15
                      1/21/21 email from Dan Adams on patrol related things
                    16
                      While some new shelters opened in the County in recent years, others
25
      closed or reduced capacity. As a result, the shelters of Orange County are almost
26    always at capacity. There were 576 fewer people in shelter in 2021 than in 2020.
27
      http://ochmis.org/wp-content/uploads/2021/05/2021-PIT-Report.pdf
                   17
                      O.C. Catholic Workers v. Orange County et. al. United States District
28    Court, Central District of California Case No. 8:18-cv-00155-DOC-KES
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 11
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 12 of 42 Page ID #:12



1     not arrested people from sleeping in public, without any shelter alternative to offer,
2     the Orange Police Department deliberately disrupts the sleep of homeless individuals
3
      and directs them to move along.
4
                         NORTH SERVICE PLANNING AREA SHELTERS
5
             25.    The County is split into three planning areas for homeless services. The
6
      City of Orange is in the North Service Planning Area (“SPA”). In addition to
7
      County-provided services, many cities in the SPA provide some services for those
8
      they identify as “residents” of their city. As a result, many people with disabilities
9
      are barred from accessing local services because their status as chronically homeless
10
      does not meet City-imposed “residency” requirements.
11
             26.    The City of Orange is the location of a county shelter for families with
12

13
      minor children from any city in Orange County. There is no no-barrier or low-barrier

14
      shelter for adults without children, senior or people with disabilities waiting for a

15    placement in the City of Orange other than Mary’s Kitchen day-shelter.
16           27.    There are no “no-barrier” shelters in the County of Orange. The County
17    operates The Bridges at Anaheim, the only County emergency shelter in the North
18    SPA. In addition, there are approximately 200 beds at shelters with residency
19    barriers in Buena Park and Placentia. Although originally expected to serve all cities
20    in the North SPA per the settlement agreement entered in OCCW, the Court
21    subsequently altered the agreement and allowed a residency requirement for the
22    cities where the shelters are located. These shelters require admission by referrals
23    only. No beds in either shelter are reserved for the use of residents of Orange or
24
      guests of Mary’s Kitchen day-shelter.
25
             28.    Because Orange does not contract with any approved referral agency,
26
      such as City Net, and will not approve Mary’s Kitchen to make referrals, only
27
      Orange police officers may make shelter referrals to a facility such as Bridges. .
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 12
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 13 of 42 Page ID #:13



1     Compounding the fact that there are very limited beds available to begin with, this
2     makes it very difficult for a resident of Orange to get into any shelter.
3
             29.    During the pandemic, Bridges and Buena Park converted to “high-
4
      barrier” shelters, limiting residents’ daytime movement, becoming inaccessible to
5
      individuals with trauma or mental health conditions who required the ability to leave
6
      during the day to reduce the trauma in the shelter environment. The restrictions also
7
      made them untenable for many survivors of domestic violence or sexual assault.
8
      Placentia is the only “low-barrier” shelter, but it prioritizes residents. It is almost
9
      always full because of a side deal with the City of Stanton, contrary to the settlement
10
      agreement in OCCW.
11
          THE MANDATORY DUTY TO PROVIDE FOR SENIORS, PEOPLE
12
       WITH DISABLITIES, LOW INCOME AND UNHOUSED INDIVIDUALS
13

14
             30.    In 1982, California passed the California Housing Accountability Act.

15    California Government Code § 65589.5. Formerly known as the Anti-NIMBY law,
16    the statute bans discrimination against housing for lower-income households. The
17    legislature declared that the provision of housing for all Californians is a “priority of
18    the highest order.” §65580.
19           31.    Under this provision, every city and county is required to adopt a
20    General Plan governing land use and development projects in its jurisdiction. The
21    General Plan includes a “Housing Element,” one of seven mandatory components to
22    the General Plan that must be addressed and approved by the State of California’s
23    Housing and Community Development Department (“HCD”).                       The Housing
24
      Element is prepared every 10 years. Submission to, and approval of, the Housing
25
      Element by HCD is a necessary prerequisite for local governments to qualify for
26
      public funding for various development programs.
27

28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 13
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 14 of 42 Page ID #:14



1            32.    The Orange City Council is the governing entity for the City. It is
2     responsible for developing and implementing the General Plan, including addressing
3
      the need for housing and shelter for low-income and homeless individuals.
4
             33.    Each local entity must act consistently with its General Plan and
5
      housing element. All land use decisions, zoning codes, the General Plan and all
6
      other ordinances and policies affecting land use must be consistent with the housing
7
      element. §65580.5, §65860. All local land-use decisions, including site specific
8
      plans, must be consistent with the adopted General Plan. §65454.
9
             34.    In 2007, California passed Senate Bill 2 (SB2). SB2 extended the
10
      protections of the Housing Accountability Act to emergency shelters and clarified
11
      that it also covers transitional and supportive housing. This measure imposed
12

13
      increased requirements on cities and counties for low-income housing, emergency

14
      shelters and transitional/supportive housing. Each city and county must evaluate its

15    need for shelters and provide a comparison to available facilities to address the
16    identified need. The need for emergency shelters must be assessed annually and
17    seasonally. §65583(a)(7).
18           35.    Each entity must also designate at least one location where a year-round
19    shelter may be operated without further approval by the local government. The
20    designated location or locations for shelter must have sufficient capacity to meet the
21    entity’s entire local need for emergency shelter. The designated location may then
22    be used by right, subject only to reasonable zoning restrictions. Mary’s Kitchen sits
23    in the City of Orange’s designated zone in its Housing Element. Despite repeated
24
      requests by Mary’s Kitchen, the City has not permitted the day shelter to include
25
      overnight services or expand its footprint for daytime services.
26
             36.    The express legislative intent of SB2 was to expand the Housing
27
      Accountability Act to prevent local entities from denying a proposal to create an
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 14
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 15 of 42 Page ID #:15



1     eligible facility if it is needed and otherwise consistent with the locality’s zoning and
2     development standards. Recognizing the NIMBYism the statute was enacted to
3
      combat, the Legislature expressly prohibited the ability of local entities to impose
4
      hurdles such as “a conditional use permit or any discretionary” approval from the
5
      local government. §65583(a)(4)(A).
6
             37.    The statute enumerates factors that may be imposed on a proposed
7
      facility. These include, but are not limited to, the number of beds or persons served,
8
      off-street parking restrictions, outside lighting, etc. §65583(a)(4)(A)(i)-(viii).
9
      However, the local entity has the burden to establish that any restrictions imposed
10
      on a proposed facility, as well as any permit processing standards applied, are
11
      objective and directly advance the creation of emergency shelters. If the local entity
12

13
      has an existing shelter that satisfies the statute’s intent, a conditional use permit or

14
      similar prerequisite may be required to open a new shelter in the same community.

15    Otherwise, the unreasonable denial of a permit for a shelter, as here, is a denial
16    prohibited by statute without the required explanation for the City’s decision.
17           38.    The Housing Accountability Act provides that an entity shall not
18    “disapprove” a proposed emergency shelter unless it makes written findings, based
19    on substantial evidence, that one of five exceptions are met. §65589.5(d). The
20    allowed exceptions are: (I) the jurisdiction has met or exceeded the need for
21    emergency shelter identified in its housing element; (2) the project would adversely
22    impact the public health or safety in a significant, quantifiable, direct and
23    unavoidable way that cannot be mitigated; (3) denial is required to comply with
24
      specified state or federal law and there is no way to comply without rendering the
25
      shelter project infeasible; (4) the shelter is proposed on land zoned for agriculture or
26
      resource preservation; and, (5) the shelter is inconsistent with both the zoning
27
      ordinance and general plan land use designation (but this reason is not allowed if the
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 15
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 16 of 42 Page ID #:16



1     city failed to identify the mandated “by right” zones, or that its zones have sufficient
2     capacity to accommodate the need and failed to demonstrate that the zones can
3
      accommodate at least one emergency shelter). §65589.5(d)(l)-(5).
4
             39.    Local entities may satisfy the mandate of SB2 in several ways.
5
      Jurisdictions that are successfully implementing a supportive housing program
6
      model under the entity’s 10-year plan to End Chronic Homelessness are credited for
7
      supportive housing units created under the 10-year plan if the entity can demonstrate
8
      that the units are identified in the 10-year plan and are either currently vacant or have
9
      all funding needed to construct the units during the planning period.
10
             40.    Local entities may also meet the requirements of SB2 by entering into
11
      a multi-jurisdiction agreement provided that any emergency shelter will be opened
12

13
      within two years of the start of the planning period. Gov. Code §65583(d)(1).

14
      Entities involved in a joint project must adopt an agreement which, among other

15    conditions, assigns a portion of the new shelter to each jurisdiction. Specifically, the
16    agreement “shall allocate a portion of the new shelter capacity to each jurisdiction
17    as credit toward its emergency shelter need …” §65583(d)(1)(2). Also, the housing
18    element for each participating local government must set out the following: the
19    method for allocating bed capacity for the shelter; how the jurisdiction’s emergency
20    shelter need is met by the proposed facility; the amount of the financial contribution
21    each entity will make for the development, operation and ongoing management of
22    the shelter; the amount and source of money to be contributed to the shelter; and,
23    finally, that the aggregate total capacity claimed by each participating entity in its
24
      housing element is not greater than the total beds available at the shelter. §
25
      65583(d)(1)(3)(A)-(C). In other words, if several cities enter in a multi-jurisdiction
26
      agreement for a 200-bed shelter, they may not each claim all 200 beds as evidence
27
      that they have complied with the mandate to provide shelter resources.
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 16
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 17 of 42 Page ID #:17



1            41.    Defendant City of Orange completely failed to meets it statutory burden
2     while denying Mary’s Kitchen’s requests to expand services and now acting to shut
3
      down even the day shelter. The City has no emergency shelter in its boundaries and
4
      no exclusive use of beds for a homeless adult anywhere in the County. Beds that are
5
      not for the exclusive use of Orange may not be counted for Gov. Code §
6
      65583(d)(1)(2) and (3)(A)-(C).
7
             42.    The shelter resources Defendant lists in its Housing Element are located
8
      in other cities or restrict services based on a variety of categories. The State
9
      approved 5th Cycle Housing Element lists services that a shelter may provide. The
10
      list is nearly identical to what is provided at Mary’s and not available at any other
11
      provider within the City. On page H-59 the City specifically lists Mary’s as its
12

13
      provider. The day-shelter cannot offer overnight beds since the City does not permit

14
      it and, even if there was an overnight shelter, it could not offer the services at Mary’s

15    Kitchen as it the City code requires overnight shelters close from 9:00AM to 5:00PM
16    daily. The Housing Element states that “the city shall provide support for nonprofit
17    entities ... to provide a range of services and housing opportunities for homeless
18    persons in Orange.”18
19           43.    Mary’s Kitchen is in an area designated as an appropriate place for a
20    shelter and identified as a site in the General Plan as mandated by Government Code
21    §65583. Mary’s Kitchen has offered to purchase this site and surrounding land from
22    the City to increase services and have greater wrap-around capacity. A draft plan
23    was submitted for the City to review the expansion. Again, there is no lawful basis
24
      for the City to violate Government Code §65583.
25

26

27
                   Appendix C-16 Action 27:Orange 5th Cycle Housing Element
                    18

28    approved by HCD.
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 17
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 18 of 42 Page ID #:18



1                             LIABILITY FOR FAILURE TO PROVIDE
2                                   HOUSING AND SHELTER
3
             44.    California Government Code § 815.6 provides that: Where a public
4
      entity is under a mandatory duty imposed by an enactment that is designed to protect
5
      against the risk of a particular kind of injury, the public entity is liable for an injury
6
      of that kind proximately caused by its failure to discharge the duty unless the public
7
      entity establishes that it exercised reasonable diligence to discharge the duty.
8
             45.    The requirement to provide for the basic needs of low-income and
9
      homeless individuals in the General Plan and to adhere to the government code is an
10
      “obligatory duty which a governmental entity is required to perform,” not a
11
      permissive one.      Failure to meet this duty gives rise to liability whether the
12

13
      underlying enactment allows a private right of action or is self-executing. The term

14
      “enactment” includes “a constitutional provision, statute, charter provision,

15    ordinance or regulation.” Cal. Govt. Code §810.6.
16           46.    The City of Orange municipal code, 17.13.040 requires clients of
17    traditional overnight shelters vacate the facility each day and limits services to 45
18    days. The average time to access services in the Orange County Coordinated Entry
19    system is significantly more than 45 days. The failure of the City to meet its
20    obligations under the Housing Accountability Act falls particularly hard on disabled
21    individuals. They face the additional burden of being required to travel considerable
22    distances to obtain the most basic of social services because there are no such
23    services in their communities. They must carry all their possessions with them, more
24
      often making them a target of local law enforcement as they attempt to navigate the
25
      route to obtain services in the few areas of the County that offer it.
26
                                         CLASS ALLEGATIONS
27

28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 18
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 19 of 42 Page ID #:19



1               47.   The claims set forth in this action are brought by Plaintiffs on their own
2     behalf and on behalf of all of those similarly situated putative class members
3
      pursuant to Fed. R. Civ. P 23(b)(2).
4
                48.   The Class is defined as:
5
                      a.    All persons who are experiencing homelessness in the City of
6
      Orange.
7
                      b.    All disabled persons experiencing homelessness, including those
8
      diagnosed as having severe and persistent mental illness (“SPMI”) and qualified for
9
      Full Service Partnership (“FSP”) placements, who have not received reasonable
10
      accommodations for their disability.
11
                49.   The members of the class are so numerous that individual joinder of all
12

13
      members is impracticable, if not impossible. Plaintiffs are informed and believe and

14
      on that basis allege that members of the primary class will exceed 330 in number.

15    Similarly, based on the information and belief, the members of the sub-class will
16    exceed 110 individuals, or approximately 30 percent of the total number of people
17    experiencing homelessness in the City of Orange and served by Mary’s Kitchen.
18              50.   There are common questions of law and fact that predominate over any
19    questions affecting only individual class members in this instance.
20              51.   Among the common questions of law and fact are the following:
21              52.   Whether the Defendant met its statutory duty to provide low-income
22    housing and a continuum of shelter facilities as required by California Government
23    Code § 65589.5;
24
                53.   Whether Defendant’s failure to provide programs or services to assess
25
      the need for and make reasonable accommodations for unhoused people with
26
      disabilities violates and continues to violate Plaintiffs’ state and federal statutory
27
      rights;
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 19
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 20 of 42 Page ID #:20



1            54.    Whether Defendants planned actions will create a danger to the lives of
2     unhoused people in the City;
3
             55.    Whether injunctive relief restraining further unconstitutional and
4
      unlawful acts by Defendant should be ordered by the Court and, if so, the nature of
5
      that injunctive relief;
6
             56.    The Class Representatives will fairly and adequately protect the
7
      interests of the Class. They have retained counsel who are experienced and
8
      competent in class-action and civil rights litigation. The Class Representatives have
9
      no interests that are adverse or antagonistic to those of other Class members.
10
             57.    A class action is superior to any other method to secure a fair and
11
      efficient adjudication of this controversy. As the relief sought for the class is
12

13
      injunctive in nature, the burden and expense make it impractical for class members

14
      to seek redress individually for the wrongs done to them. No class damages are

15    sought. Individual litigation by each class member would necessarily burden the
16    judicial system and run the risk of inconsistent judgments.
17           58.    Plaintiffs are informed and believe and on that basis allege that the City
18    acted on grounds generally applicable to the class, making injunctive or declaratory
19    relief appropriate for the class as a whole.
20           PLAINTIFFS
21
             59.    Plaintiff MARY’S KITCHEN (“Mary’s”) is a nonprofit 501(c)3
22
      organization. Its mission is to provide basic services to support and enhance the
23
      quality of life for the economically marginalized and unhoused people in Orange.
24
      The organization operates through donations and is a low-barrier provider open for
25
      daytime services six days per week. Mary’s is predominately staffed by volunteers,
26

27
      including some whose lived experience and current housing status inform their

28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 20
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 21 of 42 Page ID #:21



1     compassion. Volunteers are called to provide services and assist guests to overcome
2     barriers to returning to a stable means of support.
3
             60.    Gloria Suess is the CEO of Mary’s Kitchen. Now in her 80’s, Ms. Suess
4
      has led the organization almost every day since the founder, Mary’s passing in 2003.
5
      She engages with each person she meets and helps them connect with available
6
      resources. She observes an estimated 300-400 people in any month of 2021 who rely
7
      upon Mary’s Kitchen for life-sustaining services not available elsewhere in the City.
8
      Some people visit daily, others only a few days per week.
9
             61.    For many years, Ms. Suess observed actions taken by the cities and
10
      county to exclude those experiencing homelessness from their jurisdictions,
11
      including removal of benches that the individuals could lawfully sit on, restricting
12

13
      parking hours in the area to deter people living in their vehicles, increasing police

14
      and private security presence, and other tactics to pressure people to leave the City

15    and surrounding area. She is acutely familiar with available local social services and
16    knows of no place in and around the City where people with marginalized income,
17    or housing insecurity can obtain the services offered at Mary’s Kitchen.
18           62.     Based on nearly two decades of experience and countless hours,she is
19    aware that a significant portion of the guests at Mary’s Kitchen have a variety of
20    disabilities – physical, cognitive, medical, mental – some compounded by their
21    status as seniors. She has formed the belief that, as the result of the Defendant’s
22    policies, practices and customs, and those of the Defendant’s agents and employees,
23    the community served by Mary’s Kitchen would be left without any daytime shelter
24
      in the City or other placement that accommodates their disabilities, meets their basic
25
      hygiene needs, and addresses their food insecurities. The community members
26
      without a fixed residence would be without adequate food, water, and a whole host
27
      of other critical social essentials if they did not have access to Mary’s Kitchen.
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 21
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 22 of 42 Page ID #:22



1            63.    Plaintiff RICHARD HANCOX has lived in the City of Orange on and
2     off for over seven years and has been coming to Mary’s Kitchen during that time.
3
      He suffers from multiple disabilities including a type of skin cancer that substantially
4
      limits his vision, as well as a mental health condition. He relies on many of the
5
      services at Mary’s including food, laundry, donated clothes and cell phone charging
6
      to ensure he does not miss lifesaving medical appointments, showers and hygiene,
7
      mail, and connections to medical providers. Beyond that, Mary’s Kitchen provides
8
      him with respite from the unyielding stress of life on the streets. Mr. Hancox has no
9
      alternative for the vital, life-sustaining services provided by Mary’s Kitchen. To
10
      date shelters in other cities have been unable to accommodate his mental health
11
      needs. No City or County service provider offered him any housing opportunities.
12

13
      The support at Mary’s Kitchen allows him to get the medical care he needs.

14
             64.    He is diagnosed with a major depressive order. When he has stayed in

15    shelters, his condition is severely exacerbated by the environment, causing
16    substantial anxiety and mistrust. Despite multiple requests for long-term housing, he
17    has not been offered any appropriate placements, let alone any opportunities. He is
18    concerned that if he is forced back into a shelter, his disabilities will be increased.
19           65.    On many occasions, Orange Police officers have directed Mr. Hancox
20    to leave or avoid public spaces. Sometimes he was waiting to enter in front of Mary’s
21    Kitchen. Other times he was woken up while sleeping in a public space and
22    instructed to move along. Yet other times he was simply sitting on a bench in a public
23    space and directed to leave because police felt he was loitering. To avoid harassment
24
      for waiting in front of Mary’s Kitchen, Mr. Hancox began waiting at a bus stop about
25
      two blocks away. The City then removed the bench and shade cover, putting him at
26
      greater risk in his ongoing battle with skin cancer.
27

28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 22
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 23 of 42 Page ID #:23



1            66.    Plaintiff LEASA POLLARD became homeless while fleeing domestic
2     violence. She later experienced sexual assault in a shelter. She has considerable
3
      trauma from those events. Having a safe place during the day is critical. She has at
4
      times had employment while homeless but struggled to maintain employment.
5
      Instead, she is now a volunteer at Mary’s Kitchen. In a safe place that understands
6
      her trauma she is able to gain experience and work toward stability.
7
             67.    Ms. Pollard relies upon Mary’s Kitchen for services including mail to
8
      receive her benefits, showers, nutritious meals, and safety from the dangers faced
9
      by a single woman without housing. She is certain that she and other unhoused
10
      women will be in immediate and life-threatening danger if they lose access to Mary’s
11
      Kitchen, where they find a safe environment free from sexual harassment.
12

13
             68.    Plaintiff HORACIO AGUILAR does not have any hope that he will

14
      be given any options other than Mary’s Kitchen because he does not qualify for most

15    housing programs. Mr. Aguilar is disabled and does not meet the requirements
16    necessary for stable employment. His disability is aggravated by the noise and
17    crowding in congregate shelters.
18           69.    He relies on Mary’s Kitchen for food, water, showers, respite, and more.
19    He is certain that without Mary’s, his primary source of income of recycling would
20    not be enough to even replace the food he gets, let alone all of the other services. Mr.
21    Aguilar has limited mobility and cannot physically travel great distances to get
22    different services or see a doctor. He waits at Mary’s Kitchen for assistance when
23    doctors visit and believes his life would be in substantial danger and his health would
24
      be far worse if Mary’s Kitchen was not available to him.
25
             70.    Plaintiff STARLA ACOSTA has been in Orange for three years. While
26
      she has tried many times to get into different shelter programs in other cities, the
27
      congregate setting has exacerbated her disabilities. They also put her at higher risk
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 23
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 24 of 42 Page ID #:24



1     for complications related to her chronic medical condition. Ms. Acosta relies on
2     nutritious food support from Mary’s Kitchen to meet her basic needs. She visits
3
      Mary’s Kitchen daily. The respite Mary’s Kitchen provides is critical to her mental
4
      health. She also relies on the doctors that visit Mary’s to supplement her
5
      comprehensive care needs.
6
             71.     Ms. Acosta uses almost all the services available at Mary’s Kitchen.
7
      The City has not offered her any housing solutions or assistance. While she does
8
      have the safety of her vehicle overnight, she struggles to find safe places to rest or
9
      access to bathrooms, showers, and more. This is especially important given her many
10
      medical needs. Without Mary’s Kitchen, she believes her life would be in danger.
11
             72.    Plaintiff TODD CHRISTOPHER is a Navy veteran with an honorable
12

13
      discharge. He served for 16 years from 1976 until 1992 and obtained Veterans

14
      Affairs Supportive Housing seven years ago. Despite VASH, Mr. Christopher’s

15    housing has been unstable. His first placement ended when compensation for a rent
16    increase was denied by the government agency, next due to a conflict with neighbors,
17    and last when he did not have sufficient income to pay his portion of the rent. When
18    he falls back into homelessness, he turns to Mary’s Kitchen for critical support. He
19    knows many other veterans who similarly rely on the services.
20           73.    Mr. Christopher relies on Mary’s for food, showers, mail, phone
21    charging, access to visiting doctors, and other services. He suffers from a medical
22    condition but lost his medication when he was evicted from the Veterans housing
23    placement. No City programs have offered to help him replace his medicines so he
24
      turns to Mary’s Kitchen to assist him with his basic needs. Because of his limited
25
      resources, he travels to Costa Mesa to get food on Sundays when Mary’s is closed.
26
      The trip is a difficult one for him and would be even more difficult to make on a
27

28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 24
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 25 of 42 Page ID #:25



1     daily basis if Mary’s closed. He does not know any way he could meet his needs
2     without Mary’s Kitchen other than to leave the city.
3
             74.    Plaintiff DON TERRY is a Vietnam veteran with an honorable
4
      discharge. Mr. Terry has been without housing since the 1990s. He has a Substance
5
      Use Disorder. He does not have a case manager and mainly relies on Mary’s Kitchen
6
      for support to manage the SUD. Despite his condition, he successfully complies with
7
      the strict rules at Mary’s Kitchen and helps to ensure others do the same. That
8
      includes ensuring that no drugs or alcohol come through the gates onto the property.
9
      The availability of support without judgment at Mary’s helps him with his SUD.
10
             75.    Due to the repercussions and trauma from his time in Vietnam, he
11
      cannot stay in a congregate shelter. He does not fit well with other available support
12

13
      options, and no other provider offers or provides the same level of nutrition and

14
      support without judgement as Mary’s. He is motivated to keep going by the help he

15    gets from the good hearts of the Christians who volunteer at Mary’s. He and others
16    like him who do not fit into any other existing programs rely on Mary’s Kitchen for
17    mail, nutrition, support, clothes, and more.
18           76.    Defendant CITY OF ORANGE (“CITY”) is a government entity with
19    the capacity to sue and be sued. The departments of ORANGE include the Orange
20    Police Department. Employees of ORANGE engaged in the acts complained of
21    herein pursuant to the policies, practices and customs of the CITY.
22           77.    The Defendant, its employees and agents, participated personally in the
23    unlawful conduct challenged herein and, to the extent that they did not personally
24
      participate, authorized, acquiesced, set in motion, or otherwise failed to take
25
      necessary steps to prevent the acts that resulted in the unlawful conduct and the harm
26
      suffered by Plaintiffs. Each acted in concert with each other. The challenged acts
27
      caused the violation of Plaintiffs’ rights.
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 25
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 26 of 42 Page ID #:26



1            78.    The identities and capacities of defendants DOES 1 through 10 are
2     presently unknown to plaintiffs, and on this basis, Plaintiffs sue them by fictitious
3
      names. Plaintiffs will amend the Complaint to substitute the true names and
4
      capacities of the DOE defendants when ascertained. Plaintiffs are informed, believe,
5
      and thereon allege that DOES 1 through 10 are, and at all times relevant herein were,
6
      employees and/or agents of the CITY and are responsible for the acts and omissions
7
      complained of herein. Defendants DOES 1 through 10 are sued in their official and
8
      individual capacities.
9
                                  FIRST CAUSE OF ACTION
10
                   Right To Due Process of Law; Liberty Interest 42 U.S.C. § 1983
11                                   Fourteenth Amendment
12

13
             79.    Plaintiffs reallege and incorporate the allegations set forth in the

14
      preceding paragraphs as though fully set forth hereat.

15           80.    The due process clause of the Fourteenth Amendment prohibits
16    government officials, and those acting in concert with them as their employees and
17    agents, from depriving persons of their rights without due process of law. It also
18    protects the liberty to loiter for innocent purposes.
19           81.    Plaintiffs and people in similar situations in a city with limited services
20    for unhoused adults other than Mary’s Kitchen often have nowhere to go. As a result,
21    they are forced to remain in public space. They do this with the innocent purpose of
22    having no alternative, which does not constitute “loitering.”
23           82.    Defendant lacks an adequate system of care with standards and
24
      guidelines for assessing and addressing the needs of homeless individuals in the City
25
      of Orange. As a consequence of this omission, Plaintiffs’ rights to due process of
26
      law were violated in several ways, including denial of access to programs and
27
      placements for which they were qualified based on their disabilities and their status
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 26
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 27 of 42 Page ID #:27



1     as unsheltered persons. The Plaintiff class has a property interest in these
2     government benefits and programs and were entitled to a fair and equitable process
3
      for providing and denying access to such benefits and programs.
4
             83.    In addition, Plaintiffs’ right to due process of law was violated by each
5
      of the Defendants through the application of constitutionally vague laws used to
6
      threaten, intimidate, coerce, cite and arrest Plaintiffs for, inter alia, “camping” in
7
      public, loitering, and placing their possessions on public property when they have
8
      no other place to put it. The City’s laws violate the Fourteenth Amendment because
9
      they are so vague as to be impossible to comply with. The unlawful orders to the
10
      homeless to move along or be subject to arrest for camping or loitering are directed
11
      toward intimidating plaintiffs. Similarly, under Orange Municipal Code §12.66.020,
12

13
      using “extra clothing” is a crime if the person using that clothing appears to be living

14
      outside without defining the terms. Provisions similar to the Defendant’s loitering

15    ordinance have been repeatedly found unconstitutionally vague and overbroad and
16    a violation of the Fourteenth Amendments “liberty” interest.
17           84.    The acts and omissions of Orange, as described herein, violate the
18    constitutional rights of Plaintiffs under the Due Process Clause of the United States
19    Constitution. The wrongful conduct complained of herein was the product of a
20    policy and practice of the City, and was not the product of accident or inadvertence,
21    or random. In so doing, Defendants were deliberately indifferent to the rights of
22    Plaintiffs and the class they represent and acted in willful and reckless disregard of
23    the rights of Plaintiffs and the class.
24
             85.     Plaintiff Mary’s Kitchen was denied due process of law repeatedly
25
      when the City refused to consider its request for shelter operations in the City in a
26
      zone approved for such facilities, as well as when the City recently issued a notice
27
      of termination without following state-mandated requirements for written
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 27
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 28 of 42 Page ID #:28



1     documentation of the specific items required to be address by the state before a
2     shelter permit may be denied or revoked. Plaintiff Mary’s Kitchen had no adequate
3
      notice since the City did not file the statutory notice requirements and, thus, no
4
      opportunity to a fair hearing before the City unilaterally cancelled the contract for
5
      use of the property as a shelter for decades. On information and belief, Plaintiff
6
      alleges that the reason why Defendant City has taken this adverse action is because
7
      of the services provided by Mary’s Kitchen to a class of persons marginalized by
8
      society.
9
                                     SECOND CAUSE OF ACTION
10
                   Right To Be Free of Unconstitutional Conditions; 42 U.S.C. § 1983
11
             86.     Plaintiffs reallege and incorporate the allegations set forth in the
12

13
      preceding paragraphs as though fully set forth hereat.

14
             87.     The City has sought to impose unconstitutional conditions on Plaintiffs

15    as a condition to operate. The government may not impose a choice between a
16    government benefit and the exercise of a constitutionally guaranteed right, here the
17    right to associate and the right to be present in a public space when there is no
18    unlawful intent (“loitering). Similarly, the seems to demand that Mary’s Kitchen
19    deny services to some people based on disabilities, perceived or actual, that may
20    make them unable to obtain employment or increase their income or make them an
21    inappropriate fit for existing shelter programs. The City has even requested that
22    Mary’s Kitchen discriminate in its volunteers by only accepting those with housing
23    or without mental health conditions. If the government could deny a benefit because
24
      of constitutionally protected activity or associations, exercise of those freedoms
25
      would in effect be penalized and inhibited. The Supreme Court invokes this doctrine
26
      for various government actions.
27

28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 28
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 29 of 42 Page ID #:29



1            88.    The land use agreement between Orange and Mary’s Kitchen is a
2     government benefit that falls under the doctrine of unconstitutional conditions.
3
             89.    The City attempts to terminate this agreement because it alleges Mary’s
4
      Kitchen staff have failed to stop people from congregating outside its gates, even
5
      when the day-shelter is not open. The first and fourteenth amendments protect the
6
      right to engage in free speech, congregate, and loiter for innocent purposes. The
7
      condition that requires Mary’s Kitchen interfere with such conduct to maintain
8
      operations is an unconstitutional condition.
9
             90.    The City can and should enforce valid criminal law in and around
10
      Mary’s Kitchen. Staff welcome law enforcement to do just that. However, any acts
11
      by the city to terminate the benefits to Mary’s Kitchen and its guests because of its
12

13
      alleged failure to implement unconstitutional conditions and laws violates the rights

14
      of each Plaintiff.

15                                  THIRD CAUSE OF ACTION
                                        State Created Danger
16                    Violation of the Fourteenth Amendment (42 U.S.C.§1983)
17
             91.    Plaintiffs reallege and incorporate the allegations set forth in the
18
      preceding paragraphs as though fully set forth hereat.
19

20
             92.    The City is aware that Mary’s Kitchen is the only provider for adults

21
      without minor children in Orange. The City issued a notice of termination

22    demanding the property be vacated by September 18, 2021. The City has not secured
23    an alternative day shelter with the same minimum wrap-around services to begin
24    operations before that date.
25           93.    Without access to nutrition, water, restrooms and hygiene, people’s
26    lives will be in danger during the ongoing pandemic and heat.
27           94.    Without access to mail, people will be unable to received expected
28    items from the DMV, state benefits, employers, and others that are necessary for
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 29
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 30 of 42 Page ID #:30



1     their survival. Many individuals receive their benefits including social security or
2     unemployment via mail at Mary’s Kitchen and have no alternative.
3
             95.    Without access to charge phones, and rest during the day, many people
4
      would be unable to communicate with their employers, doctors and families.
5
      Similarly, those with disabilities will be unable to safely stay out of the public eye.
6
                               FOURTH CAUSE OF ACTION
7                                        Ultra Vires
8             Orange Municipal Code 3.08.095, California Environnemental Quality
                                     Act (CEQA)
9

10           96.    Plaintiffs reallege and incorporate the allegations set forth in the
11    preceding paragraphs as though fully set forth here.
12           97.    The Orange Municipal Code provides an explicit process for making
13    the decision to end a City contract. The termination notice issued to Mary’s Kitchen
14    was issued and signed by the City Manager without following the express process
15    set forth in the Municipal Code and without authority as required by the Code. There
16    was no public meeting or action to designate the authority to the City Manager.
17
      Orange County municipal code requires that contracts not specifically covered by
18
      the Code be approved by the City Council and signed by the Mayor. The only
19
      authority vested in the City Manager with respect to the contract with Mary’s
20
      Kitchen was to renew it in 2024, not terminate it in 2021.
21
             98.    The City land use decisions must be made in public meeting by the City
22
      Counsel. All past land use agreements with Mary’s Kitchen were properly signed by
23
      the Mayor with vote of the City Council. With no authority to act, no public meeting,
24
      and therefore no valid notice, any action the City takes to seize the land would be
25
      without any authority.
26

27
             99.    The City did not do any environmental review and did not file a notice

28
      of exemption. The City did not do an environmental impact report, approve a
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 30
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 31 of 42 Page ID #:31



1     negative declaration, or a mitigated negative declaration. Every discretionary action
2     approved or carried out by the City requires consideration of whether the California
3
      Environmental Quality Act applies. For any CEQA determination made by a non-
4
      elected decision-maker, including that CEQA does not apply to a project, the City is
5
      obligated to provide for an appeal to the City's elected decision-making body.
6
             100. The closure of Mary’s Kitchen is both a project and a lease/license for
7
      the use of land. Either would require evaluation of potential environmental impacts.
8
      Here, the City failed to evaluate the potential environmental impact of displacing
9
      hundreds of people, removing necessary bathrooms and showers, and repurposing
10
      the property that has served as the City’s Day shelter for decades.
11
             101. After the notice was issued, the City had a closed session meeting. The
12

13
      agenda did not include any mention of land use or Mary’s Kitchen. Any discussion

14
      in that meeting or action arising from that meeting were in violation of the Brown

15    Act and are therefore void. Despite failure to obtain authority to issue or act on the
16    notice, the City expressed its intent to move forward with seizure of the land.
17           102. Unless the Defendant is enjoined from continuing its course of conduct
18    for engagement with the Plaintiff class, Plaintiffs will suffer ongoing and irreparable
19    injury to their rights. Plaintiffs seek injunctive relief to prevent these injuries.
20                                  FIFTH CAUSE OF ACTION
21
                     Violation of First and Fourth Amendment; 42 U.S.C. 1983

22           103. Plaintiffs reallege and incorporate the allegations set forth in the
23    preceding paragraphs as though fully set forth hereat.
24
             104. When Mary’s Kitchen is not open, Plaintiffs are left with nowhere to
25
      go. Individuals often wait in public space in the city of Orange, sometimes on the
26
      same street as Mary’s Kitchen. Here the associate with other people with disabilities
27

28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 31
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 32 of 42 Page ID #:32



1     and unhoused persons, make appointments to meet case workers, or wait for shuttles
2     to and from County services.
3
             105. Prior to the initiation of this action, each of the Defendants repeatedly
4
      and consistently were stopped, detained, interrogated and ordered by law
5
      enforcement to move along from public places where they have a right to be pursuant
6
      to the First and Fourteenth Amendment. The stops and subsequent detentions and
7
      interrogations constitute unlawful seizures as they were done without reasonable
8
      suspicion or probable cause to believe that the individual had or was about to commit
9
      a crime other than a purported violation of a law necessitated by their status as
10
      homeless individuals plus the lack of available shelter.
11
             106. Plaintiffs, as everyone else, have a First Amendment right to be present
12

13
      in a public space, to “loiter” in a public space for no reason and to not be excluded

14
      from that space by threat, intimidation or coercion because they are homeless. Since

15    the closure of the Riverbed and the Santa Ana Civic Center encampments, and since
16    the expiration of the County’s placements of the Plaintiff class in motels,
17    recuperative care, FSP placements, sober living facilities and the closure of the
18    armories, the Plaintiff class is, again, being stopped, detained, interrogated, ordered
19    to move from public places and, in many instances, cited and arrested by Defendants
20    for crimes directly resulting from the fact that they have no place to live other than
21    in public spaces.
22           107. The Orange Police Department has a policy and practice of threatening
23    individuals who sleep or sit in public places or exhibit other behaviors which Orange
24
      considers “loitering”. The Orange Police Department also has informed its officers
25
      that they should have “zero tolerance” for the homeless.
26
             108. These policies and practices produce municipal liability under Monell
27
      v. Dep’t of Soc. Svcs., 436 U.S 658 (1978).
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 32
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 33 of 42 Page ID #:33



1            109. The citation and threats of citation for “the use of public streets or
2     public property for living accommodation or habitation purposes” when there is
3
      inadequate shelter available violates the Eighth and Fourteenth Amendments of the
4
      United States Constitution and Article 7, §17 of the California Constitution.
5
             110. There is an actual controversy between Plaintiffs and the Defendants
6
      concerning the threat of citation if Plaintiffs remain and sleep on public property
7
      with their personal possessions when they have no alternative location to be that will
8
      not violate Defendants’ laws. Plaintiffs desire a judicial determination of their rights
9
      and duties and a declaration as to Defendants’ obligations.
10
             111.    As a direct consequence of Defendants’ past and threatened future
11
      actions, Plaintiffs have suffered and will continue to suffer a violation of their
12

13
      constitutional rights.     Plaintiffs have suffered damages in the form of pain and

14
      suffering as a result of Defendants’ policies, practices and customs.

15                                  SIXTH CAUSE OF ACTION
                              VIOLATION OF FAIR HOUSING ACT
16                    42 U.S.C. § 3604 and California Gov. Code § 12955 et seq.
17
             112. Plaintiffs reallege and incorporate the allegations set forth in the
18
      preceding paragraphs as though fully set forth hereat.
19

20
             113. Under the Fair Housing Act, a dwelling is “any building, structure, or

21
      portion thereof which is occupied as, or designed or intended for occupancy as, a

22    residence by one or more families ....” 42 U.S.C. § 3602(b). Emergency and bridge
23    shelters, transitional housing, assisted living and recuperative care facilities, sober
24    living facilities, room and board facilities are all subject to the Fair Housing Act
25    (“FHA”) whether publicly or privately owned and operated. The Fair Housing Act
26    requires that an entity not discriminate on a number of bases, including disability.
27           114. Defendants are aware that guests of Mary’s Kitchen and class
28    representatives are members of protected classes. As such, they have protections
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 33
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 34 of 42 Page ID #:34



1     under FHA. Government action that would close the doors of Mary’s Kitchen would
2     take away the only no-barrier daytime shelter that people with disabilities rely on.
3
      Without a complete alternative, this discriminatory impact is inevitable.
4
                             SEVENTH CAUSE OF ACTION
5                    VIOLATION OF THE 14TH AMENDMENT; ART. I, § 13
6
             115. Plaintiffs reallege and incorporate the allegations set forth in the
7
      proceeding paragraphs as through fully set forth hereat.
8
             116. Defendants’ conduct, as described herein, constitutes a denial of equal
9
      protection to the Plaintiff class based on their status as homeless individuals coupled
10
      with their presence in public spaces and the lack of available appropriate housing
11
      options, from shelters to permanent and supportive housing. The equal protection
12

13
      clause prohibits the Defendants from making determinations about access to

14
      government programs on the basis of the Plaintiff class’s indigent status.

15           117. As individuals with disabilities and as homeless persons, they have
16    been subjected to selective and discriminatory application of the laws and programs,
17    which has had both a discriminatory intent and a discriminatory purpose. As
18    individuals with disabilities and as homeless persons, they have been the subject of
19    selective and discriminatory application of the laws and programs as a result of bias,
20    negative attitudes, animosity and fear directed at the unsheltered community and
21    disabled persons, all done with the intent to harm a politically unpopular group.
22    Plaintiffs and the class that they represent have been intentionally treated differently
23    from others similarly situated and with no rational basis for the difference in
24
      treatment as a result of Defendants’ willful, malicious and unlawful acts.
25
             118. As a direct and proximate consequence of Defendants’ actions,
26
      Plaintiffs have suffered and continue to suffer a loss of constitutional and statutory
27
      rights and pain and suffering. The individual Plaintiffs are entitled to compensatory
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 34
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 35 of 42 Page ID #:35



1     damages for injury to their person and the Plaintiff class is entitled to injunctive and
2     declaratory relief.
3
                                 EIGHTH CAUSE OF ACTION
4               VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                   (42 U.S.C. § 12132; 42 U.S. Code § 12133; 29 U.S.C § 794a)
5

6            119. Plaintiffs reallege and incorporate the allegations set forth in the
7     proceeding paragraphs as through fully set forth hereat.
8            120. The American with Disabilities Act protects individuals with
9     disabilities against governmental action that constitutes intentional discrimination
10
      when the government entity knows or should know that its conduct is substantially
11
      likely to result in harm to an individual’s federally protected right and, nonetheless,
12
      continues its unlawful action.
13
             121. Plaintiffs in the disabled class are qualified individuals with disabilities
14
      within the meaning of the ADA. Despite knowing this, the City has not provided any
15
      reasonable accommodation to meet their needs.
16
             122. In this instance, Defendant City engaged in intentional discrimination
17
      against the class based on their disabilities by intentionally and arbitrarily denying
18
      them access to benefits and programs to which they were otherwise eligible.
19

20
      Defendant City is targeting those with severe mental health conditions and working

21
      to make life in the City untenable without taking any steps to provide for their needs.

22    In at least one case, a person with such a condition was sent to Mary’s Kitchen from
23    BeWell, a County provider, as they were unable to provide services beyond a limited
24    program and had no exit plan. Families from the County shelter also have often
25    frequented Mary’s Kitchen for services as they can walk there. In other instances,
26    people with disabilities like Plaintiffs Hancox were directed to move along despite
27    their disability related needs.
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 35
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 36 of 42 Page ID #:36



1            123. In doing the acts complained of herein, Defendant has acted knowingly
2     and with deliberate indifference to Plaintiffs’ disabilities and the harm substantially
3
      likely to occur to them as the result of Defendant’s unlawful policies and practices.
4
      Defendant has accomplished these unlawful acts by using federal and state funds in
5
      ways that discriminate against qualified disabled persons.
6
                                      NINTH CAUSE OF ACTION
7                                Violation of California Civil Code § 52.1
8
             124. Plaintiffs reallege and incorporate the allegations set forth in the
9
      proceeding paragraphs as through fully set forth hereat.
10
             125. The Defendants’ conduct, as described herein, interferes by threats,
11
      intimidation, or coercion, or attempts to interfere by threats, intimidation, or
12

13
      coercion, with the exercise and enjoyment of Plaintiffs’ rights as secured by the First,

14
      Fourth, Eighth, and Fourteenth Amendments to the United States Constitution or

15    laws of the United States, and of the rights secured by the Constitution or laws of
16    the state of California.
17           126. Defendants have engaged in concerted and repeated conduct to cite and
18    arrest Plaintiffs under unconstitutional ordinances, on their face and as applied, and
19    threatened to cite and arrest them repeatedly. Defendants engaged in coercive and
20    intimidating tactics by conducting unwarranted stops and collecting information on
21    Plaintiffs to push them out of Defendants’ respective jurisdictions.
22           127. Defendants’ actions are the proximate cause of the harm suffered by the
23    individual Plaintiffs, who are entitled to compensation for their pain and suffering.
24
             128. Defendants’ continued use of threats, intimidation, coercion against
25
      Plaintiffs and the class they represent is ongoing and will continue unless and until
26
      the Court enjoins this unlawful conduct.
27
                                    TENTH CAUSE OF ACTION
28                         Violation of California Government Code § 815.6
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 36
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 37 of 42 Page ID #:37



1

2             129. Plaintiffs reallege and incorporate the allegations set forth in the
3     proceeding paragraphs as though fully set forth hereat.
4             130. Civil Code § 815.6 provides for liability against a public entity when:
5     (1) the entity violates an enactment; (2) the plaintiffs are in the class of persons
6     protected by the enactment; (3) the enactment is intended to protect the type of injury
7     complained of by the plaintiffs; (4) the violation of the enactment is the proximate
8     cause of the injury; and, (5) the public entity did not exercise reasonable diligence
9     in discharging its duty established by the enactment.
10
              131. An enactment includes a federal or state constitutional provision, a
11
      statute, charter provision, ordinance or properly adopted regulation.
12
              132. The Fourteenth Amendment of the United States Constitution, Article
13
      I, § 7 of the California Constitution, California Civil Code § 52.1, and California
14
      Government Code § 65583 et seq. are all enactments within the meaning of
15
      California Civil Code § 815.6. Plaintiffs and the Plaintiff Class are in the class of
16
      persons protected by these enactments.
17
              133. The Housing Element drafted by the City and approved by the State
18
      points out that groups provide food, shelter, and other services but only details one
19

20
      such group – Mary’s Kitchen. It goes on to list the wrap around services permitted

21
      at shelter – they are all items provided by Mary’ Kitchen. While the day-shelter does

22    not have traditional “beds19” it does provide all the shelter services to those forced
23    to move during the night and rest during the day due to the lack of shelter in the city.
24    The same document as submitted by the City and approved by the State goes on to
25

26

27

28                    19
                    The City contract prohibits overnight use of the property.
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 37
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 38 of 42 Page ID #:38



1     detail that “the city shall provide support for nonprofit entities . . .to provide a range
2     of services and housing opportunities for the homeless persons in Orange.”
3
               134. Despite the obligation to take all actions in compliance with the
4
      Housing Element and General Plan, the Defendant’s planned actions would
5
      adversely impact the nonprofit and remove the range of services at the day shelter
6
      rather than meet the mandate to support and supplement these services.
7
               135. The aforementioned enactments, applied to Plaintiffs separately and
8
      together, constitute mandatory duties within the meaning of California Civil Code §
9
      815.6 and were designed to protect against the injuries alleged herein.
10
               136. As described hereinabove, Defendants did not exercise reasonable
11
      diligence in discharging their duty established by the enactments identified above to
12

13
      refrain from violating the constitutional and statutory rights of Plaintiffs and the

14
      Class.

15             137. As a direct and proximate cause of the aforementioned acts of
16    Defendants, Plaintiffs and the Plaintiff Class suffered injuries in that they were
17    denied access to existing facilities on grounds that were arbitrary, capricious and
18    discriminatory, were unable to obtain appropriate housing or shelter and were
19    threatened, cited and, in some instances arrested, for living in public places when
20    there was no available shelter or housing.
21             138. Plaintiffs and the Plaintiff Class seek injunctive and declaratory relief
22    and damages for the individual Plaintiffs. The damages sought by the individual
23    Plaintiffs are incidental to the injunctive relief sought in this action.
24
                                 ELEVENTH CAUSE OF ACTION
25                Violation of California Government Code § 11135 and California
                                   Government Code §65008
26

27             139. Plaintiffs reallege and incorporate the allegations set forth in the
28    proceeding paragraphs as though fully set forth hereat.
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 38
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 39 of 42 Page ID #:39



1            140. California Government Code section 11135 provides that:
2            No person … shall, on the basis of race, national origin, ethnic group
3
      identification, religion, age, sex, sexual orientation, color, genetic information, or
4
      disability, be unlawfully denied full and equal access to the benefits of, or be
5
      unlawfully subjected to discrimination under, any program or activity that is
6
      conducted, operated, or administered by the state or by any state agency, is funded
7
      directly by the state, or receives any financial assistance from the state.
8
             141. The Defendant receives public monies and financial assistance from
9
      state agencies and other state funds passed through the County.
10
             142. The term “disability” applies to both mental, medical and physical
11
      disabilities as defined in California Government Code section 12926.                   The
12

13
      Defendant County, directly and through its contractors and agents, has discriminated

14
      against Plaintiffs on the basis of their disabilities and has denied them full and equal

15    access to the programs and activities operated by the County for the benefit of
16    unhoused persons.
17           143. Under §65008 any action is void if it denies land use for enumerated
18    reasons including “because the development or shelter is intended for occupancy by
19    persons and families of very low, low, or moderate income.” Here, the City’s
20    termination notice attempts to deny land use for simply to stop low income
21    individuals with disabilities from occupying the property daily –other allegations are
22    pretextual.
23           144. California       Code     of   Regulations        §12060,   Practices   with   a
24
      Discriminatory Effect, makes unlawful a practice which actually or predictably
25
      results in a disparate impact on a group of individuals, or creates, increases,
26
      reinforces, or perpetuates segregated housing patterns, based on membership in a
27
      protected class. Here, the City attempts to push people with disabilities out of its
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 39
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 40 of 42 Page ID #:40



1     borders because they are unable to afford housing, producing a clear and anticipated
2     disparate impact on a protected class.
3
             145. As a direct and proximate result of Defendant’s actions, and those of its
4
      contractors and agents, Plaintiffs and the Plaintiff Class experienced and continue to
5
      experience direct injury, including pain and suffering.
6
                          TWELFTH CAUSE OF ACTION
7            RELIGIOUS LAND USE AND INSITUTIONALIZED PERSONS ACT
8
             146. Plaintiffs reallege and incorporate the allegations set forth in the
9
      preceding paragraphs as though fully set forth here.
10
             147. RLUIPA prohibits implementing a substantial burden on the religious
11
      exercise of a person or religious assembly absent a compelling government interest
12

13
      pursued in the lease restrictive way possible. This includes faith-based social

14
      services, even when both religious and secular activities occur on the property. It

15    applies to nearly all land use and conditions on land use.
16           148. Mary’s Kitchen is a faith-based social service. It is operated by mostly
17    volunteers called to serve the poor as expression of their religion. At Mary’s Kitchen,
18    guests pray before meals and engage in Bible study.
19           149. Early termination of the land use agreement between Orange and
20    Mary’s Kitchen would put a substantial burden on Mary’s Kitchen and impair its
21    ability to carry out their religious mission. It would in effect bar the religious activity
22    from this particular piece of property without giving adequate time and notice to
23    relocate the full-service center.
24
             WHEREFORE, Plaintiffs pray as follows
25
             1.     For an order enjoining the Defendant City from cancelling the contract
26

27
      with Mary’s Kitchen until Defendant demonstrates a full and complete alternative

28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 40
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 41 of 42 Page ID #:41



1     for the life-saving resources offered at Mary’s Kitchen. or provides an alternative
2     location for Mary’s Kitchen;
3
             2.     For an order directing the Defendant City of Orange to refrain from all
4
      actions that would interfere with operations of Mary’s Kitchen until it has an updated
5
      Housing Element approved by the California Department of Housing and
6
      Community Development that does not rely upon Mary’s Kitchen;
7
             3.     For an order directing the Defendant City of Orange to refrain from all
8
      actions that would interfere with operations of Mary’s Kitchen until it has an updated
9
      its report with the United States Department of Housing and Urban Development on
10
      CDBG funding and in-kind donation so that it does not rely upon Mary’s Kitchen;
11
             4.     For a declaratory judgment that the policies, practices and conduct
12

13
      alleged herein violate Plaintiffs’ rights under the federal and state constitutions and

14
      statutory laws governing disability and fair housing;

15           5.     For a declaratory judgment that Defendant failed to meet its mandatory
16    duty to provide for homeless and low-income residents of their jurisdictions, as
17    codified in Government Code §§65583 et seq.;
18           6.     For an order prohibiting Defendants from issuing any building permits,
19    zoning exemptions, or other entitlements in commercial areas until it brings its
20    housing policies for homeless shelters into compliance with state law; enjoining
21    issuance of all development permits in the City unless and until compliance with the
22    Housing Accountability Act, as amended in 2008 by SB2, is met;
23           7.     For damages to the individual plaintiffs in an amount to be determined
24
      according to proof based on their federal claims only;
25
             8.     For costs of suit and attorney fees as provided by law including but not
26
      limited to Code of Civil Procedure § 1021.5, Civ. Code § 52.1(h)(i), 42 USC §1988,
27
      42 USC § 12205;
28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 41
     Case 8:21-cv-01483-JVS-KES Document 1 Filed 09/09/21 Page 42 of 42 Page ID #:42



1            9.     For such other relief as the Court deems just and proper.
2     DATED: September 9, 2021            Respectfully submitted,
3
                                          ELDER LAW & DISABILITY RIGHTS CENTER
4
                                          By:  /Brooke Weitzman                 .
5                                         ATTORNEYS FOR PLAINTIFFS
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      COMPLAINT: CLASS ACTION: FRCP 23(B)(2)42 U.S.C. §1983. - 42
